Opinion by
Cline, J.
The shipment consisted of 10 cases of hairpins, each containing 100 boxes, or 1,000 bundles of 16 hairpins. Each bundle in the exhibit is triangular and contains 8 hairpins, 7 of which are rolled together and wrapped in a square paper which is fastened by one hairpin. The words “Made in Japan” *687are printed oil each wrapper, but on one bundle the corner of the wrapper covers the word “Japan.” Giving the plaintiff the benefit of all doubt, and citing United States Aluminum Co. v. United States (16 Ct. Cust. Appls. 112, T. D. 42764), Abstract 39897, and Polk v. United States (C. D. 52) the protest was sustained so far as it covers 10 boxes or cartons of hairpins in one case.